   Case 3:20-cv-01620-N Document 41 Filed 07/22/20                  Page 1 of 2 PageID 308



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION
                                                 )
TERRESTRIAL COMMS LLC,                           )
                                                 )
                         Plaintiff,              )
                                                 )
       v.                                        )    C.A. No. 3:20-cv-01620-N
                                                 )
NEC CORPORATION, AND NEC                         )
CORPORATION OF AMERICA                           )
                                                 )
                         Defendants.             )

                  JOINT NOTICE OF SETTLEMENT IN PRINCIPLE
                AND STIPULATION TO STAY ALL FUTURE DEADLINES

       Plaintiff Terrestrial Comms LLC and Defendants NEC Corporation and NEC

Corporation of America (collectively, “Parties”) hereby jointly notify the Court that the Parties

have reached a settlement in principle in the above-captioned case. The Parties are in the process

of preparing and finalizing the settlement and a stipulation of dismissal with prejudice.

Accordingly, the Parties stipulate and respectfully request the Court to stay all future deadlines,

conferences, and actions in the above-captioned case. The Parties expect to submit a stipulation

of dismissal with prejudice as soon as practicable.


Dated: July 22, 2020                                  Respectfully submitted,


/s/ Raymond W. Mort, III_________________             /s/ Brian Paul Gearing_________________
Raymond W. Mort, III                                  Brian Paul Gearing, pro hac vice
Texas State Bar No. 00791308                          New York Bar No. 4425880
raymort@austinlaw.com                                 CROWELL & MORING LLP
THE MORT LAW FIRM, PLLC                               590 Madison Avenue, 20th Floor
100 Congress Ave, Suite 2000                          New York, NY 10022-2524
Austin, Texas 78701                                   Tel: (212) 223-4000
Tel/Fax: (512) 865-7950                               Fax: (212) 223-4134
                                                      bgearing@crowell.com
Attorney for Plaintiff
Case 3:20-cv-01620-N Document 41 Filed 07/22/20    Page 2 of 2 PageID 309



                                       Michael E. Jones
                                       SBN: 10929400
                                       POTTER MINTON, PC
                                       110 North College, Suite 500
                                       Tyler, Texas 75702
                                       Tel: (903) 597-8311
                                       Fax: (903) 593-0846

                                       Attorneys for Defendants NEC Corporation
                                       and NEC Corporation of America




                                   2
